Citation Nr: 0117911	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for lung disability, to 
include tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of entitlement to service connection for lung 
disability, to include tuberculosis.  The veteran testified 
at a hearing at the RO in June 2000.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for a 
lung disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  (This is so because an application to 
reopen was previously denied by the Board in February 1998.  
Such a determination is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).)


REMAND

The veteran's most recent application to reopen his claim of 
service connection was received in August 1999, and evidence 
has been received in support of the application.  During the 
pendency of this appeal, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. § 5102 and 
§ 5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify the 
claimant of "any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim."  Cf. Ivey v. 
Derwinski, 2 Vet. App. 320, 322 (1992) (veteran was prevented 
from presenting new and material evidence by VA's failure to 
assist in developing a "prospective reopened claim" for 
service-connected disability).  A statute must be construed, 
if at all possible, to give effect and meaning to all its 
terms and to avoid rendering any portions meaningless or 
superfluous.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000).  For that reason, the fact that the term 
"claimant" is broadly defined in new 38 U.S.C. § 5100 to 
seemingly include those filing applications to reopen does 
not change the conclusion herein that the duty-to-assist 
provisions of new § 5103A do not apply to applications to 
reopen.  If the duty-to-assist provisions of new § 5103A were 
held to apply even to such applications, the prohibition set 
forth in new § 5103A(f) would be superfluous.  Since the 
provision restates existing law with respect to applications 
to reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new § 
5103A duty-to-assist provisions.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Action by the RO should include, among other things, 
obtaining additional VA treatment records.  When the veteran 
testified at the RO in June 2000, he reported that he had 
been hospitalized by VA in 1957 and was seen on an outpatient 
basis for a year thereafter.  He also testified that he 
continued to be treated at the John Cochran VA hospital.  He 
also made references to his current doctor at VA.  A review 
of the record reveals that these records have neither been 
requested nor associated with the claims files; yet, such 
records may be pertinent to the veteran's claim to reopen.  
(VA adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this regard, 
the Board notes that, despite the fact that the claim has not 
yet been reopened, a remand is required to obtain VA records.  
See Bell, supra.

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development of the claim to reopen is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  The RO should 
undertake reasonable steps to inform the 
veteran of "any information, and any 
medical or lay evidence, not previously 
provided to [VA] that is necessary to 
substantiate" his application to reopen 
the previously and finally denied claim 
of entitlement to service connection for 
lung disability, to include tuberculosis.

2.  The RO should obtain all relevant 
records from the veteran's 1957 VA 
hospitalization and outpatient treatment 
from 1957 to 1958, at John Cochran VA 
hospital, and from any other VA facility 
where the veteran has sought treatment.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the issue now 
on appeal, the RO should reopen the 
claim.  Following any further indicated 
development consistent with the Veterans 
Claims Assistance Act of 2000, the RO 
should adjudicate any reopened claim on a 
de novo basis without regard to the 
finality of any prior determination.  In 
so doing, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
the veteran and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  The 
SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.156(a) 
(2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


